Citation Nr: 0122435	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1984 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for PTSD, and granted the 
veteran's claim for service connection for major depressive 
disorder and assigned a 30 percent evaluation, effective June 
1999.  The veteran disagreed with the assigned rating.  

The Board notes that the November 1999 rating action also 
granted service connection for a low back disability.  While 
the veteran initiated an appeal of the rating that was 
assigned for this disability, following the issuance of the 
statement of the case in January 2001, he indicated on the 
substantive appeal filed later that month that he was only 
appealing the claim for an increased rating for his service-
connected psychiatric disability.  This decision, 
accordingly, is limited to the issue noted on the preceding 
page.

The veteran was scheduled to testify at a hearing at the 
Board in July 2001, but he failed to report for it.

The issue of entitlement to service connection for PTSD is 
addressed in the Remand following the Order section of this 
decision.


FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
depressed mood, anxiety and sleep impairment.

2.  There is no evidence of panic attacks or loss of memory.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for major depressive disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  VA issued regulations to implement 
the VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in this veteran's case.  The veteran has not indicated he is 
in receipt of any additional private medical treatment for 
his service-connected psychiatric disability.  The RO has 
obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations to determine the severity of his psychiatric 
disability.  


The record discloses that the November 1999 rating decision 
provided the veteran with the reasons and bases for the 
assignment of the 30 percent evaluation.  The statement of 
the case provided the veteran an explanation of the evidence 
and laws considered, the applicable criteria for evaluating a 
psychiatric disability, including the manifestations 
necessary for a higher evaluation, and an explanation why his 
claim for an increased rating was denied.  Notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These letters were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  


The service medical records reflect that the veteran was seen 
on many occasions in the mental health clinic, and was found 
to have depression in January 1992.

Private medical records dated in 1994 and 1997 have been 
associated with the claims folder.  These show that the 
veteran was hospitalized for depression and suicidal ideation 
in August and September 1994.  The respective pertinent 
diagnoses were adjustment disorder and severe, single 
episode, depression.  In February 1997, he was hospitalized 
for a suicide attempt and depression when the reported 
pertinent diagnoses were severe major depression, and severe 
depressive reaction.  Components of a dependent personality 
disorder, avoidant personality disorder and schizoid 
personality disorder were noted.  When seen with his wife for 
marital therapy in April 1997, the pertinent impressions for 
the veteran were depressive disorder and avoidant traits.

On a psychiatric evaluation during a VA general medical 
examination in July 1999, it was noted that the veteran was 
alert and cooperative.  He was somewhat slow to respond at 
times to questions.  He followed commands without any 
difficulty.

The veteran was afforded a VA psychiatric examination in July 
1999.  He stated that he had been depressed for the previous 
three or four years.  He reported that he was not satisfied 
with anything going on in his life, including his living 
situation, his job and marriage.  He indicated that he had 
numerous stressors, including financial.  The veteran further 
related that his energy level was low, his concentration poor 
and that he suffered from psychomotor retardation and 
agitation.  He denied suicidal or homicidal ideation, intent 
or plan.

On mental status evaluation, the veteran was disheveled.  He 
maintained poor eye contact.  He was cooperative.  It was 
stated that he had fair personal hygiene.  The veteran was 
oriented times three.  His short and long-term memory was 
intact.  He denied obsessive or ritualistic behaviors that 
interfered with his routine activities.  

He had a low tone and slow speech.  He had a depressed mood, 
with occasional anxiety and a flat affect.  He reported that 
he had impaired impulse control and that he hollered a lot at 
his family.  He indicated he had initial and middle insomnia.  
The diagnosis was major depressive disorder.

The veteran was hospitalized in a VA medical facility from 
September to October 2000.  He complained of increasing 
depression with occasional suicidal thoughts.  He noted 
social isolation and that he did not know what he wanted to 
do with his life.  He reported that he was lost in life and 
that he did not have a purpose.  He related current suicidal 
ideation to several nurses and a physician, but denied any 
suicidal ideation on admission.  His major source of stress 
was that he felt stuck where he lived, but that he felt he 
could not move.  It was stated that he was extremely 
negativistic.  The veteran indicated that he was having 
increasing problems getting to sleep and that he woke up 
often during the night.  He denied any nightmares.  He also 
complained of a depressed mood that had increased for the 
previous several weeks, but he was unsure why.  He stated 
that he had a lot of things he wanted to do, but had no 
opportunity to do them because he had no friends.  It was 
reported that he felt very hopeless, but that he had no 
feelings of worthlessness.  He added that his energy was 
sometimes decreased and that, at times, he felt like a caged 
animal.  The veteran attributed his poor concentration to 
poor short-memory.  The veteran maintained that he was 
anxious most of the time.  It was noted that the veteran had 
not seen a therapist since 1999.  

On mental status evaluation, the veteran appeared to be his 
stated age.  He was poorly groomed, tired and depressed-
appearing, with decreased eye contact throughout the 
examination.  There was positive psychomotor retardation.  
His speech was slow and low-pitched.  His content was 
negativistic, with hopeless thoughts.  The veteran denied 
hallucinations and delusions, as well as suicidal or 
homicidal ideation.  His mood was depressed.  His affect was 
congruent.  His insight and judgment were impaired.  A mini 
mental status examination score was 29/30.  Psychological 
tests showed subnormal level intelligence and avoidant and 
generalized anxiety disorder.  The diagnoses on discharge 
were major depressive 

disorder, recurrent, versus generalized anxiety disorder and 
mixed personality disorder.  The Global Assessment of 
Functioning score on admission was 35, and 55 at the time of 
hospital discharge.

Another VA psychiatric examination was conducted in November 
2000.  It was noted that the veteran's medical records from 
the VA were available for review.  The VA hospital report of 
September to October 2000 was summarized.  It was indicated 
that the veteran had been treated successfully with anti-
depressant medication.  The veteran demonstrated no 
impairment of thought process or communication.  He had no 
delusions or hallucinations.  He demonstrated no 
inappropriate behavior.  He came in with suicidal thinking, 
but no homicidal thoughts.   It was indicated that the 
suicidal thinking had disappeared upon discharge.  He showed 
good ability to maintain personal hygiene and other basic 
activities of daily living.  He was oriented to person, 
place, time and situation.  He did not demonstrate any memory 
loss or impairment.  He had no obsessive or ritualistic 
behaviors that were visible or recorded.  The veteran's rate 
and flow of speech were normal, and he did not report or 
display any panic attacks.  The examiner stated that the 
veteran demonstrated no impaired impulse control.  The 
diagnosis was major depressive disorder, in substantial 
remission.  The Global Assessment of Functioning score was 
65.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath, 1 Vet. App. 589.


As the veteran takes issue with the initial rating assigned 
when service connection was granted for a psychiatric 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  
Greater disability evaluations of 70 and 100 percent are 
assignable for symptoms meeting the criteria for the higher 
evaluations.

The record reflects the fact that the veteran has been 
hospitalized by the VA and undergone two VA psychiatric 
examinations since the inception of his award.  These reports 
confirm that he has had a depressed mood, some sleep 
disturbance and anxiety.  It is significant to point out, 
however, that there is no indication that he has experienced 
any panic attacks.  In addition, despite his allegations to 
the contrary, the medical records fail to confirm that he 
suffers from any impairment of his memory.  He is able to 
maintain his personal hygiene and perform the basic 
activities of daily living.  While he has reported suicidal 
ideation in the past, the veteran specifically denied such 
thoughts on hospital admission in September 2000.  It must 
also be noted that, although his Global Assessment of 
Functioning score at the time of his admission to the VA 
hospital in September 2000 was 35, at the time of discharge, 
it was 55.  Similarly, following the VA psychiatric 
examination in November 2000, the Global Assessment of 
Functioning score was 65.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his psychiatric disability.  The weight of the evidence, 
therefore, is against the claim for an increased rating.  
Accordingly, the Board finds that a rating in excess of 30 
percent for major depressive disorder is not warranted.


ORDER

An initial rating in excess of 30 percent for major 
depressive disorder is denied.


REMAND

In August 2000, the veteran timely expressed notice of 
disagreement with the November 1999 denial of service 
connection for PTSD.  A statement of the case has not been 
issued in this regard.  Where a statement of the case has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is hereby remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) with regard to the issue of 
entitlement to service connection for 
PTSD is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the appellant 
and request that he provide the names and 
addresses of all VA and non-VA providers 
who have treated him for PTSD since 
service.  After obtaining any necessary 
authorization, the RO should contact the 
identified providers and request a copy 
of all reports of treatment not already 
of record.

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that he alleges he was 
exposed to in service. The veteran should 
provide specific details of the claimed 
stressors such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  The RO should attempt to verify 
any of the stressors for which 
verification is 

possible, and for which there has been no 
RO finding that such stressor occurred 
while the veteran was engaged in combat 
activity with the enemy.

4.  Only if the veteran has identified a 
verified or combat-related stressor, the 
RO should schedule him for an examination 
to determine the presence and etiology of 
PTSD.  The examiner should be asked to 
make a determination as to whether the 
veteran has post-traumatic stress 
disorder and, if so, to provide an 
opinion as to whether it is as likely as 
not that such post-traumatic stress 
disorder is a result of the verified or 
combat-related inservice stressor.  If 
post-traumatic stress disorder is not 
found, the VA examiner should so state.  
The claims folder must be made available 
to the examiner, and reviewed prior to 
examination of the veteran.

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD, including with consideration of the 
evidence received of record since the 
November 1999 adjudication.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a statement of the case, 
including all applicable law and 
regulations.  The statement of the case 
should outline the November 1999 and 
subsequent adjudication(s) of the issue 
of entitlement to service connection for 
PTSD.  An appropriate period of time 
should be afforded for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

